Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (US Pub. 2016/0275964).
Regarding independent claims 1 and 10, Kim discloses an apparatus for a statistical memory network, the apparatus comprising: 
a stochastic memory (Fig.1 and [0068] optical data storage);  
5an uncertainty estimator (Fig.1: noise estimator 120) configured to estimate uncertainty information ([0029]: the average and variance of noise features) of external input signals from the input signals (Fig.1: corrupt speech signal) and provide the uncertainty information ([0029]: the average and variance of noise features) of the input signals (Fig.1: corrupt speech signal) (Fig.1 and [0029]: The noise estimator 120 estimates noise features using both the corrupt speech features extracted by the feature extractor 110 and speech features compensated by the feature compensator 140. The noise estimator 120 may estimate the average and variance of noise features by applying the extended Kalman filter to the extracted corrupt speech features based on a dynamics model and an observation model); 
a writing controller (Fig.1: probability calculator 130) configured to generate parameters for writing in the stochastic memory using the external input signals and the uncertainty information and generate additional statistics by converting statistics of the external input signals (Fig.1 and [0031]: During the preprocess, the probability calculator 130 obtains a GMM distribution of training speech features from the training speech signal. To this end, the probability calculator 130 includes a probability distribution obtainer, a transition probability codebook obtainer, and a transition probability calculator. The probability distribution obtainer obtains a GMM probability distribution of training speech features from the training speech signals that consist of two or more frames);
10a writing probability calculator (Fig.1: linear model generator 150) configured to calculate a probability of a writing position of the stochastic memory using the parameters for writing (Fig.1 and [0032]: The linear model generator 150 approximates nonlinearity among training speech features, noise features, and corrupt speech features into a linear model, using a GMM probability distribution of training speech features, which is obtained by the probability distribution obtainer of the probability calculator 130, and the noise features estimated by the noise estimator 120. The relationships among training speech features, noise features, corrupt speech features may always appear to be nonlinear. The linear model generator 150 may approximate said information, which is of a nonlinear model, into a linear model using a vector Taylor series or statistical linear approximation.); and 
a statistic updater (Fig.1: speech feature compensator 140) configured to update stochastic values of signals stored at a position of the stochastic memory corresponding to the probability of a writing position with an average and a covariance of the additional statistics (Fig.1 and [0033]: The speech feature compensator 140 generates compensated speech features by eliminating the noise features of the corrupt speech features extracted by the feature extractor 110 while taking into account the correlation between adjacent frames of the corrupt speech signal, which is obtained by the probability calculator 130, and the noise features estimated by the noise estimator 120. The speech feature compensator 140 eliminates noise through the speech feature compensation as described above, thereby making it possible to improve speech recognition performance).
Regarding claims 3 and 12, KIM teaches wherein the uncertainty estimator uses a Kalman filter ([0029]: This estimation mainly consists of prediction and correction. The noise estimator 120 may reduce a Kalman gain of an average and variance of noise features which are to be updated in inverse proportion to a ratio of the extracted corrupt speech feature to noise feature).
Regarding claims 4 and 13, Kim teaches wherein the uncertainty information of the external input signals includes an average and a variance of noise (Fig.1 and [0029]: noise estimator 120).
Regarding claim 5, Kim teaches wherein the writing controller uses a neural network configured by stacking multiple layers of recurrent neural networks having a long short-term memory (LSTM) structure and then causing a linear transformation in a final layer (Fig.1 and [0032]: The linear model generator 150 approximates nonlinearity among training speech features, noise features, and corrupt speech features into a linear model, using a GMM probability distribution of training speech features).

Allowable Subject Matter
Claims 2, 6-9, 11 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135